          Case 2:20-cv-01606-APG-BNW Document 34 Filed 11/20/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DEUTSCHE BANK NATIONAL TRUST                           Case No.: 2:20-cv-01606-APG-BNW
   COMPANY,
 4                                                    Order Granting Motion to Stay Briefing,
          Plaintiff                                   Denying as Moot Motion to Extend Time,
 5                                                     and Granting Motion for Leave to File
   v.                                                        Supplemental Authorities
 6
   FIDELITY NATIONAL TITLE GROUP,                                 [ECF Nos. 23, 25, 26]
 7 INC., et al.,

 8          Defendants

 9         Plaintiff Deutsche Bank National Trust Company moves to stay the briefing on the

10 defendants’ motions to dismiss until after I resolve Deutsche’s motion to remand. Alternatively,

11 Deutsche seeks to extend time to file its responses. Deutsche also moves for leave to file

12 supplemental authorities in support of its motion to remand.

13         I ORDER that plaintiff Deutsche Bank National Trust Company’s motion to stay briefing

14 on the motions to dismiss (ECF No. 23) is GRANTED. The briefing on the motions to dismiss

15 is stayed until I resolve the motion to remand.

16         I FURTHER ORDER that plaintiff Deutsche Bank National Trust Company’s motion to

17 extend time (ECF No. 26) is DENIED as moot.

18         I FURTHER ORDER that plaintiff Deutsche Bank National Trust Company’s motion for

19 leave to file supplemental authorities (ECF No. 25) is GRANTED.

20         DATED this 20th day of November, 2020.

21

22
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
23
